 


110 HRES 219 EH: Providing for consideration of the resolution (H. Res. 202) providing for the expenses of certain committees of the House of Representatives in the One Hundred Tenth Congress.
U.S. House of Representatives
2007-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 219 
In the House of Representatives, U. S.,

March 8, 2007
 
RESOLUTION 
Providing for consideration of the resolution (H. Res. 202) providing for the expenses of certain committees of the House of Representatives in the One Hundred Tenth Congress. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 202) providing for the expenses of certain committees of the House of Representatives in the One Hundred Tenth Congress. The amendment in the nature of a substitute recommended by the Committee on House Administration now printed in the resolution, modified by the amendment printed in the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The resolution, as amended, shall be considered as read. The previous question shall be considered as ordered on the resolution, as amended, to final adoption without intervening motion or demand for division of the question except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on House Administration; and (2) one motion to recommit which may not contain instructions. 
 
Lorraine C. Miller,Clerk.
